 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SONYA MARIE DANIELS,                                Case No. 1:18-cv-01160-LJO-SAB (PC)

12                  Plaintiff,                           SCREENING ORDER GRANTING
                                                         PLAINTIFF LEAVE TO FILE SECOND
13           v.                                          AMENDED COMPLAINT AND DENYING
                                                         PLAINTIFF’S REQUEST FOR
14   D. K. JOHNSON, et al.,                              APPOINTMENT OF COUNSEL

15                  Defendants.                          (ECF No. 15)

16                                                       THIRTY-DAY DEADLINE

17

18          Plaintiff Sonya Marie Daniels, a state prisoner, is appearing pro se and in forma pauperis

19 in this civil rights action pursuant to 42 U.S.C. § 1983. Currently before the Court is Plaintiff’s
20 first amended complaint, filed January 31, 2019. (ECF No. 15.)

21                                                  I.

22                                  SCREENING REQUIREMENT

23          The Court is required to screen complaints brought by prisoners seeking relief against a

24 governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

25 The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

26 legally “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or
27 that “seek[] monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

28 1915(e)(2)(B).


                                                    1
 1          A complaint must contain “a short and plain statement of the claim showing that the

 2 pleader is entitled to relief. . ..” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 3 required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 4 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 5 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate

 6 that each defendant personally participated in the deprivation of Plaintiff’s rights. Jones v.

 7 Williams, 297 F.3d 930, 934 (9th Cir. 2002).

 8          Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

 9 liberally construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d

10 1113, 1121 (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be

11 facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

12 that each named defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss

13 v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant

14 has acted unlawfully” is not sufficient, and “facts that are ‘merely consistent with’ a defendant’s

15 liability” falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572

16 F.3d at 969.

17                                                  II.

18                                           DISCUSSION

19          Plaintiff alleges that various correctional officers, medical personal, psychological

20 personnel, and prison officials (twenty-one in all) violated her right to adequate medical care and

21 conditions of confinement under the Eighth Amendment and retaliated against her in violation of

22 the First Amendment.

23          Plaintiff’s complaint is devoid of any factual allegations as to any of the named

24 defendants. Plaintiff has merely set forth conclusory allegations of constitutional violations that

25 are insufficient to state a cognizable claim. Iqbal, 556 U.S. at 678. The Court shall grant

26 Plaintiff one final opportunity to file an amended complaint to state a claim. The Court provides
27 the following legal standards that would appear to apply to Plaintiff’s claims.

28 / / /


                                                    2
 1          A.      Section 1983

 2          Section 1983 provides a cause of action for the violation of a plaintiff’s constitutional or

 3 other federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d

 4 1087, 1092 (9th Cir 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006);

 5 Jones, 297 F.3d at 934. The statute plainly requires that there be an actual connection or link

 6 between the actions of the defendants and the deprivation alleged to have been suffered by

 7 Plaintiff. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S.

 8 362 (1976). “Under Section 1983, supervisory officials are not liable for actions of subordinates

 9 on any theory of vicarious liability.” Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013)

10 (citation and internal quotation marks omitted). The Ninth Circuit has held that “[a] person

11 ‘subjects another to the deprivation of a constitutional right, within the meaning of section 1983,

12 if he does an affirmative act, participates in another’s affirmative acts or omits to perform an act

13 which he is legally required to do that causes the deprivation of which complaint is made.”

14 Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). In order to state a claim, Plaintiff must

15 clearly state which defendant(s) she feels are responsible for each violation of her constitutional

16 rights and their factual basis, as her complaint must put each defendant on notice of Plaintiff's

17 claims against him or her. See Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004).

18          In other words, Plaintiff must link each defendant to an act that she alleges violates her

19 constitutional rights.   An allegation that “defendants” did an act is insufficient to put any

20 individual defendant on notice of the claim that Plaintiff is pursuing against them in this action.

21 Plaintiff cannot state a claim by stating that the “defendants” did something. She needs to

22 identify what each defendant did that violated her constitutional rights.

23          1.      Cruel and Unusual Punishment Under the Eighth Amendment

24          The Eighth Amendment’s prohibition against cruel and unusual punishment protects

25 convicted prisoners. Bell v. Wolfish, 441 U.S. 520, 535 (1979); Graham v. Connor, 490 U.S.

26 386, 395 n.10 (1989). To maintain an Eighth Amendment claim, a prisoner must show that
27 prison officials were deliberately indifferent to a substantial risk of harm to his health or safety.

28 See, e.g., Farmer v. Brennan, 511 U.S. 825, 847 (1994); Thomas v. Ponder, 611 F.3d 1144,


                                                     3
 1 1150-51 (9th Cir. 2010); Foster v. Runnels, 554 F.3d 807, 812-14 (9th Cir. 2009); Morgan v.

 2 Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006); Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir.

 3 2000); Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998). In order to state a claim, the

 4 plaintiff must allege facts sufficient to support a claim that prison officials knew of and

 5 disregarded a substantial risk of serious harm to the plaintiff. Farmer, 511 U.S. at 847; Frost,

 6 152 F.3d at 1128.

 7          a.     Denial of or inadequate medical care

 8          While the Eighth Amendment of the United States Constitution entitles Plaintiff to

 9 medical care, the Eighth Amendment is violated only when a prison official acts with deliberate

10 indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th

11 Cir. 2012), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th

12 Cir. 2014); Wilhelm, 680 F.3d at 1122; Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). To

13 state a claim a plaintiff “must show (1) a serious medical need by demonstrating that failure to

14 treat her condition could result in further significant injury or the unnecessary and wanton

15 infliction of pain,” and (2) that “the defendant’s response to the need was deliberately

16 indifferent.” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). “Deliberate indifference

17 is a high legal standard,” Simmons v. Navajo County Ariz., 609 F.3d 1011, 1019 (9th Cir. 2010);

18 Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is shown by “(a) a purposeful act or

19 failure to respond to a prisoner’s pain or possible medical need, and (b) harm caused by the
20 indifference[,]” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of

21 mind is one of subjective recklessness, which entails more than ordinary lack of due care. Snow,

22 681 F.3d at 985 (citation and quotation marks omitted); Wilhelm, 680 F.3d at 1122.

23          Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause of

24 action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle v.

25 Gamble, 429 U.S. 97, 105-06 (1976)). “Medical malpractice does not become a constitutional

26 violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106); Snow, 681 F.3d at
27 987-88; Wilhelm, 680 F.3d at 1122 (“The deliberate indifference doctrine is limited in scope.”).

28          Further, “[a] difference of opinion between a physician and the prisoner—or between


                                                    4
 1 medical professionals—concerning what medical care is appropriate does not amount to

 2 deliberate indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th

 3 Cir. 1989)); Wilhelm, 680 F.3d at 1122-23 (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th

 4 Cir. 1986)). Rather, a plaintiff is required to show that the course of treatment selected was

 5 “medically unacceptable under the circumstances” and that the defendant “chose this course in

 6 conscious disregard of an excessive risk to plaintiff’s health.” Snow, 681 F.3d at 988 (quoting

 7 Jackson, 90 F.3d at 332).

 8          b.     Conditions of confinement

 9          The Eighth Amendment’s prohibition against cruel and unusual punishment protects

10 prisoners not only from inhumane methods of punishment but also from inhumane conditions of

11 confinement.     Morgan, 465 F.3d at 1045 (citing Farmer, 511 U.S. at 847 and Rhodes v.

12 Chapman, 452 U.S. 337, 347 (1981)) (quotation marks omitted).                While conditions of

13 confinement may be, and often are, restrictive and harsh, they must not involve the wanton and

14 unnecessary infliction of pain. Morgan, 465 F.3d at 1045 (citing Rhodes, 452 U.S. at 347)

15 (quotation marks omitted). Thus, conditions which are devoid of legitimate penological purpose

16 or contrary to evolving standards of decency that mark the progress of a maturing society violate

17 the Eighth Amendment. Morgan, 465 F.3d at 1045 (quotation marks and citations omitted);

18 Hope v. Pelzer, 536 U.S. 730, 737 (2002); Rhodes, 452 U.S. at 346.

19          Prison officials have a duty to ensure that prisoners are provided adequate shelter, food,

20 clothing, sanitation, medical care, and personal safety, Johnson, 217 F.3d at 731 (quotation

21 marks and citations omitted), but not every injury that a prisoner sustains while in prison

22 represents a constitutional violation, Morgan, 465 F.3d at 1045 (quotation marks omitted). To

23 maintain an Eighth Amendment claim, a prisoner must show that prison officials were

24 deliberately indifferent to a substantial risk of harm to his health or safety. Farmer, 511 U.S. at

25 847; Thomas, 611 F.3d at 1150-51. Eighth Amendment liability requires “more than ordinary

26 lack of due care for a prisoner’s interests or safety.” Whitley v. Albers, 475 U.S. 312, 319
27 (1986). “The circumstances, nature, and duration of a deprivation of these necessities must be

28 considered in determining whether a constitutional violation has occurred.” Johnson, 217 F.3d at


                                                    5
 1 731.

 2          c.      Failure to protect

 3          Prison officials have a duty under the Eighth Amendment to protect prisoners from

 4 violence at the hands of other prisoners because being violently assaulted in prison is simply not

 5 part of the penalty that criminal offenders pay for their offenses against society. Farmer, 511

 6 U.S. at 833-34 (quotation marks omitted); Cortez v. Skol, 776 F.3d 1046, 1050 (9th Cir. 2015);

 7 Clem v. Lomeli, 566 F.3d 1177, 1181 (9th Cir. 2009); Hearns v. Terhune, 413 F.3d 1036, 1040

 8 (9th Cir. 2005). However, prison officials are liable under the Eighth Amendment only if they

 9 demonstrate deliberate indifference to conditions posing a substantial risk of serious harm to an

10 inmate; and it is well settled that deliberate indifference occurs when an official acted or failed to

11 act despite his knowledge of a substantial risk of serious harm. Farmer, 511 U.S. at 834, 841

12 (quotations omitted); Clem, 566 F.3d at 1181; Hearns, 413 F.3d at 1040.

13          2.      Retaliation

14          “Prisoners have a First Amendment right to file grievances against prison officials and to

15 be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

16 (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). Also protected by the First

17 Amendment is the right to pursue civil rights litigation in federal court without retaliation. Silva

18 v. Di Vittorio, 658 F.3d 1090, 1104 (9th Cir. 2011). “Within the prison [pretrial] context, a

19 viable claim of First Amendment retaliation entails five basic elements: (1) An assertion that a
20 state actor took some adverse action against an inmate (2) because of (3) that prisoner’s

21 protected conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment

22 rights, and (5) the action did not reasonably advance a legitimate correctional goal.” Rhodes v.

23 Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). Minor acts such as “bad mouthing” and verbal

24 threats usually cannot reasonably be expected to deter protected speech, and therefore do not

25 violate a plaintiff’s First Amendment rights. See Coszalter v. City of Salem, 320 F.3d 968, 975-

26 76 (9th Cir. 2003).
27          C.      Policy or Procedure Claim

28          Plaintiff alleges that the prison created an environment of denying adequate or basic medical


                                                      6
 1   care and is seeking monetary damages. “The Eleventh Amendment bars suits for money damages

 2   in federal court against a state, its agencies, and state officials acting in their official capacities.”

 3   Aholelei v. Dept. of Public Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). A suit brought against

 4   government officials in their official capacity is generally equivalent to a suit against the

 5   government itself. McRorie v. Shimoda, 795 F.2d 780, 783 (9th Cir. 1986). Therefore, officials

 6   may be held liable if “‘policy or custom’ . . . played a part in the violation of federal law.”

 7   McRorie, 795 F.2d at 783 (quoting Kentucky v. Graham, 473 U.S. 159, 166 (1985). The official

 8   may be liable where the act or failure to respond reflects a conscious or deliberate choice to follow

 9   a course of action when various alternatives were available. Clement v. Gomez, 298 F.3d 898, 905

10   (9th Cir. 2002) (quoting City of Canton v. Harris, 489 U.S. 378, 389 (1989); see Long v. County of

11   Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); Waggy v. Spokane County Washington, 594

12   F.3d 707, 713 (9th Cir. 2010).

13          D.      Rule 18 and Rule 20 of the Federal Rules of Civil Procedure

14          “A party asserting a claim to relief as an original claim, counterclaim, cross-claim, or

15 third-party claim, may join, either as independent or alternate claims, as many claims, legal,

16 equitable or maritime, as the party has against an opposing party.” Fed. R. Civ. P. 18(a).

17 However, Plaintiff may not bring unrelated claims against unrelated parties in a single action.

18 Fed. R. Civ. P. 18(a), 20(a)(2); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v.

19 Smith, 507 F.3d 605, 607 (7th Cir. 2007).              Plaintiff may bring a claim against multiple

20 defendants so long as (1) the claim(s) arise out of the same transaction or occurrence, or series of

21 transactions and occurrences, and (2) there are commons questions of law or fact. Fed. R. Civ.

22 P. 20(a)(2); Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997); Desert Empire Bank v.

23 Ins. Co. of N. Am., 623 F.3d 1371, 1375 (9th Cir. 1980).

24          Only if the defendants are properly joined under Rule 20(a) will the Court review the

25 extraneous claims to determine if they may be joined under Rule 18(a), which permits the joinder

26 of multiple claims against the same party. The Court must be able to discern a relationship
27 between Plaintiff's claims or there must be a similarity of parties. The fact that all of Plaintiff's

28 allegations are based on the same type of constitutional violation does not necessarily make


                                                      7
 1 claims related for purposes of Rule 18(a). All claims that do not comply with Rules 18(a) and

 2 20(a)(2) are subject to dismissal. Visendi v. Bank of Am., N.A., 733 F3d 863, 870–71 (9th Cir.

 3 2013).

 4          The Court previously found that it was clear from review of the original complaint that

 5 Plaintiff is attempting to bring claims that are unrelated and cannot be joined in a single action

 6 under Rules 18 and 20.        (Screening Order Granting Plaintiff Leave to File an Amended

 7 Complaint 9-10, ECF No. 11.) Plaintiff’s attempt to bring suit against twenty-one defendants in

 8 a single complaint is the type of mishmash of a complaint that was addressed in George.

 9 Unrelated claims against different defendants belong in different suits, not only to prevent the

10 sort of morass that [a multi-claim, multi-]defendant suit produce[s] but also to ensure that

11 prisoners pay the required filing fees—for the Prison Litigation Reform Act limits to 3 the

12 number of frivolous suits or appeals that any prisoner may file without prepayment of the

13 required fees.” George, 507 F.3d at 607.

14          If Plaintiff’s second amended complaint continues to allege unrelated claims that are

15 improperly joined, the Court will determine that claims that should proceed in this lawsuit and

16 will recommend dismissal of the remaining claims.

17          E.     Leave to Amend

18          Under Rule 15 of the Federal Rules of Civil Procedure, leave to amend shall be freely

19 given when justice so requires. Fed. R. Civ. P. 15(a)(2).
20          Plaintiff shall be granted one final opportunity to file a second amended complaint.

21 Plaintiff’s second amended complaint shall not exceed 25 pages in length and shall be double

22 spaced using Times New Roman size 12 or a similar font. If Plaintiff’s second amended

23 complaint fails to comply with this requirement it will be stricken from the record and the Court

24 will recommend that this action be dismissed for failure to state a claim.

25          F.     Request for Appointment of Counsel

26          Plaintiff seeks appointment of counsel in this action.        Plaintiff does not have a

27 constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525

28 (9th Cir. 1997), and the court cannot require any attorney to represent plaintiff pursuant to 28


                                                    8
 1 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 2 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may request

 3 the voluntary assistance of counsel pursuant to section 1915(e)(1). Palmer v. Valdez, 560 F.3d

 4 965, 970 (9th Cir. 2009); Rand, 113 F.3d at 1525.

 5          Without a reasonable method of securing and compensating counsel, the court will seek

 6 volunteer counsel only in the most serious and exceptional cases. In determining whether

 7 exceptional circumstances exist, the district court considers “whether there is a ‘likelihood of

 8 success on the merits’ and whether ‘the prisoner is unable to articulate his claims in light of the

 9 complexity of the legal issues involved.’ ” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

10 1986); Harrington v. Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015) (citations omitted); Palmer,

11 560 F.3d at 970. “Neither of these factors is dispositive and both must be viewed together before

12 reaching a decision on request of counsel.” Wilborn, 789 F.2d at 1331.

13          Circumstances common to most prisoners, such as lack of legal education and limited law

14 library access, do not establish exceptional circumstances that would warrant a request for

15 voluntary assistance of counsel. The Court is unable to find at this point in the proceedings that

16 Plaintiff is likely to succeed on her claims in this action. Further, the issues in this case do not

17 appear to be complex and based on the first amended complaint, Plaintiff appears articulate so

18 that she would be able to set forth her claims in this action if she complies with the directions

19 provided herein.
20          Plaintiff’s request for appointment of counsel is denied.

21

22                                                   III.

23                                    CONCLUSION AND ORDER

24          For the reasons discussed, Plaintiff has failed to state a cognizable claim for a violation of

25 her constitutional rights. Plaintiff shall be granted leave to file a second amended complaint to

26 cure the deficiencies identified in this order. See Lopez, 203 F.3d at 1127.
27          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

28 each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal,


                                                      9
 1 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to

 2 raise a right to relief above the speculative level . . ..” Twombly, 550 U.S. at 555 (citations

 3 omitted). Further, Plaintiff may not change the nature of this suit by adding new, unrelated

 4 claims in her amended complaint. George, 507 F.3d at 607 (no “buckshot” complaints).

 5          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

 6 Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

 7 complaint must be “complete in itself without reference to the prior or superseded pleading.”

 8 Local Rule 220.

 9          Based on the foregoing, it is HEREBY ORDERED that:

10          1.      Plaintiff’s request for appointment of counsel is denied;

11          2.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;

12          3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file a

13                  second amended complaint;

14          4.      Plaintiff’s second amended complaint shall not exceed twenty-five (25) pages in

15                  length and shall be double spaced in size 12 Times New Roman or similar font;

16                  and

17          5.      If Plaintiff fails to file a second amended complaint in compliance with this order,

18                  the Court will recommend to a district judge that this action be dismissed

19                  consistent with the reasons stated in this order.

20
     IT IS SO ORDERED.
21

22 Dated:        February 8, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                      10
